DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention I in the reply filed on 6/7/2021 is acknowledged.
Claims 13-20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7, 9, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haluzak et al (U.S. Pub. 2008/0259125)
Regarding claim 1, a method of manufacturing a liquid ejection head, the liquid ejection head including a recording device substrate (28) configured to eject liquid, an electric wiring member (38) configured to be electrically connected to the recording device substrate (Figure 2c, 4; Paragraph 0036) at an electric connection portion, and a support member (12) including a concave portion (Figures 1-4; Paragraphs 0016-0018) configured to store the recording device substrate and a convex portion protruding from an inner surface of the concave portion toward the recording device substrate, the convex portion including a first surface and a second surface (Figure 4; refer to figure below) that are surfaces along a surface of the concave portion on which the recording device substrate is to be placed, the first surface being located at a position higher than the surface on which the recording device substrate is to be placed and lower than a top surface of the recording device substrate, and the second surface being located at a position higher than the first surface

    PNG
    media_image1.png
    583
    891
    media_image1.png
    Greyscale

	Applying an adhesive (30) to the surface of the concave portion on which the recording device substrate is to be placed and to the first surface of the convex portion (Figures 2-4; Paragraph 0023)
	Pressing the applied adhesive after the recording device substrate is placed on the surface of the concave portion on which the recording device substrate is to be placed, to fill, with the adhesive, a gap between the convex portion and the recording device substrate facing the convex portion from the surface of the concave potion on which the recording device substrate is to be placed to a position higher than the first surface (Figures 1-4; Paragraphs 0023, 0031)

	Regarding claim 7, wherein the adhesive is provided at a position lower than a surface provided with an ejection port of the recording device substrate (Figures 1-4)
	Regarding claim 9, wherein the electric wiring is a flexible board, and wherein the electric connection portion connects an inner lead of the electric wiring member and a terminal of the recording device substrate (Paragraphs 0035-0036)
	Regarding claim 12, wherein the first surface includes inclination that is lowered toward a root of the convex portion (Figure 4)
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluzak et al (U.S. Pub. 2008/0259125)
Regarding claim 2, Haluzk discloses the claimed invention except for the gap is filled with the adhesive from the first surface up to a position of ¾ or more of a distance between the first surface and the second surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fill the gap with the adhesive from the first surface up to a position of ¾ or more of a distance between the first surface and the second surface, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of filling the gap with the adhesive from the first surface up to a position of ¾ or more of a distance between the first surface and the second surface, for the purpose of securing the positioning of the recording device substrate.
Regarding claim 10, Haluzak discloses the claimed invention except for the first surface is to be placed lower by 0.3 mm or more than a height of the second surface from the surface on which the recording device substrate is to be placed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the first surface is to be placed lower by 0.3 mm or more than a height of the second surface from the surface on which the recording device substrate is to be placed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the In re Aller, 105 USPQ 233.
	At the time the invention was made it would have been obvious to incorporate obtaining the first surface is to be placed lower by 0.3 mm or more than a height of the second surface from the surface on which the recording device substrate is to be placed, for the purpose of securing the positioning of the recording device substrate.
Regarding claim 11, Haluzak discloses the claimed invention except for the first surface is lower than or equal to 0.5 mm than a height of the second surface from the surface on which the recording device substrate is to be placed.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to obtain the first surface is lower than or equal to 0.5 mm than a height of the second surface from the surface on which the recording device substrate is to be placed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	At the time the invention was made it would have been obvious to incorporate obtaining the first surface is lower than or equal to 0.5 mm than a height of the second surface from the surface on which the recording device substrate is to be placed, for the purpose of securing the positioning of the recording device substrate.



Claims 3, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluzak et al (U.S. Pub. 2008/0259125) in view of Sato et al (U.S. Pub. 2007/0285469)
Regarding claim 3, Sato discloses wherein the applied adhesive has a thixotropy index of 3 or more (Paragraph 0050, 0066)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Sato into the device of Haluzak, for the purpose of securing substrates with the adhesive
Regarding claim 6, Haluzk in view of Sato discloses the claimed invention except for the adhesive in the first application has a thixotropy index of 1 or less.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to apply the adhesive in the first application has a thixotropy index of 1 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to apply the adhesive in the first application has a thixotropy index of 1 or less as suggested by Sato into the device of Haluzak, for the purpose of securing substrates with the adhesive

s 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haluzak et al (U.S. Pub. 2008/0259125) in view of Matsuo (U.S. Pub. 2018/0079209)
Regarding claim 4, a method of manufacturing a liquid ejection head, the liquid ejection head including a recording device (28) substrate configured to eject liquid, an electric wiring member (38) configured to be electrically connected to the recording device substrate at an electric connection portion (Figure 2c, 4; Paragraph 0036), and a support member (12) including a concave portion configured to store the recording device substrate and a convex portion protruding from an inner surface of the concave portion toward the recording device substrate, the convex portion including a first surface and a second surface (Figure 4; refer to figure above), the first surface being located at a position higher than a surface of the concave portion on which the recording device substrate is to be placed, and the second surface being located at a position higher than the first surface
Performing first application to apply an adhesive (30) to the surface of the concave portion on which the recording device substrate to be placed (Figures 2-4; Paragraph 0023)
Pressing the applied adhesive after the recording device substrate is placed on the surface of the concave portion on which the recording device substrate is to be placed, to fill, with the adhesive, a part of a gap between the 
Sealing the electric connection portion of the recording device substrate and the electric wiring member, with a sealing material (Paragraph 0036)
Matsuo discloses applying a second application to apply an adhesive (Paragraphs 0007, 0061)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of Matsuo into the device of Haluzak, for the purpose of reducing peeling of the substrate will be suppressed and reliability of the liquid ejecting head can be increased 
Regarding claim 5, Haluzk discloses the claimed invention except for the gap is filled with the adhesive from the first surface up to a position of ¾ or more of a distance between the first surface and the second surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to fill the gap with the adhesive from the first surface up to a position of ¾ or more of a distance between the first surface and the second surface, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)
At the time the invention was made it would have been obvious to a person of ordinary skill in the art to incorporate the teaching of filling the gap with the adhesive from the first surface up to a position of ¾ or more of a distance .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S UHLENHAKE whose telephone number is (571)272-5916.  The examiner can normally be reached on Monday-Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JASON S UHLENHAKE/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        August 4, 2021